               Case 5:19-cr-00103-GW Document 158 Filed 08/23/21 Page 1 of 5 Page ID #:850

                                                        United States District Court
                                                        Central District of California
                                                             **AMENDED**
 UNITED STATES OF AMERICA vs.                                                Docket No.            EDCR 19-103-GW                        JS 3

 Defendant           LIN LI                                                  Social Security No. 3         9   7   5
 akas:   Aaron Li                                                            (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
                In the presence of the attorney for the government, the defendant appeared by VTC on this              08   23    2021

  COUNSEL                                                              Alyssa D. Bell, Retained
                                                                            (Name of Counsel)

    PLEA             U GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          21 U.S.C. § 846: CONSPIRACY as charged in Count 1 of the Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of: SIX (6) MONTHS.


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program.

Pursuant to Section 5E1.2(e) of the Guidelines, all fines are waived as it is found that the defendant does not have the ability to pay
a fine

The Court has found that the property identified in the preliminary order of forfeiture is subject to forfeiture. The preliminary order
is incorporated by reference into this judgment and is final.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Lin Li, is hereby committed on
Count One of the Indictment to the custody of the Bureau of Prisons for a term of six (6) months.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all necessary
treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years under the following
terms and conditions:

         1.          The defendant shall participate for a period of two (2) months in a home detention program which includes
                     electronic monitoring and shall observe all rules of such program, as directed by the Probation Officer;

         2.          The defendant shall pay the costs of electronic monitoring to the contract vendor, not to exceed the sum of
                     $12.00 for each day of participation in the electronic monitoring, GPS, and/or voice recognition program.
                     The defendant shall provide payment and proof of payment as directed by the Probation Officer;

         3.          The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 1 of 4
                Case 5:19-cr-00103-GW Document 158 Filed 08/23/21 Page 2 of 5 Page ID #:851

 USA vs.       1. LIN LI                                                      Docket No.:     EDCR 19-103-GW

                     Office and Second Amended General Order 20-04, including the conditions of probation and supervised
                     release set forth in Section III of Second Amended General Order 20-04.

         4.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to
                     one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to
                     exceed eight tests per month, as directed by the Probation Officer.

         5.          During the period of community supervision, the defendant shall pay the special assessment and fine in
                     accordance with this judgment's orders pertaining to such payment.

         6.          The defendant shall not be employed in any position that requires licensing or certification by any local, state,
                     or federal agency without the prior written approval of the Probation Officer.

         7.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

         8.          The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
                     judgments and any other financial gains to the Court-ordered financial obligation.

         9.          The defendant shall submit the defendant's person, property, house, residence, vehicle, papers, or other areas
                     under the defendant's control, to a search conducted by a United States Probation Officer or law enforcement
                     officer. Failure to submit to a search may be grounds for revocation. The defendant shall warn any other
                     occupants that the premises may be subject to searches pursuant to this condition. Any search pursuant to
                     this condition will be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion
                     that the defendant has violated a condition of his supervision and that the areas to be searched contain
                     evidence of this violation.

It is further ordered that the defendant surrender himself the institution designated by the Bureau of Prisons on or before 12
noon, on January 11, 2022. In the absence of such designation, the defendant shall report on or before the same date
and time, to the United States Marshal located at: Roybal Federal Building, 255 East Temple Street, Los Angeles, California
90012. Bond is exonerated upon surrender.

The Government's request to dismiss the remaining counts of the underlying Indictment is granted.

The Court advises defendant of his rights to an appeal. The Court recommends, but does not order, that defendant serve his
term at a federal facility in Southern California.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
 and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
 the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
 a warrant and revoke supervision for a violation occurring during the supervision period.




              August 23, 2021
              Date                                                  HON. GEORGE H. WU, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
 officer.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 2 of 4
               Case 5:19-cr-00103-GW Document 158 Filed 08/23/21 Page 3 of 5 Page ID #:852

 USA vs.      1. LIN LI                                                                Docket No.:       EDCR 19-103-GW


                                                                           Clerk, U.S. District Court



            August 23, 2021                                           By   /s/ Javier Gonzalez
            Filed Date                                                     Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                            STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant must not commit another federal, state, or local        9.    The defendant must not knowingly associate with any persons
       crime;                                                                      engaged in criminal activity and must not knowingly associate with
 2.    The defendant must report to the probation office in the federal            any person convicted of a felony unless granted permission to do so
       judicial district of residence within 72 hours of imposition of             by the probation officer. This condition will not apply to intimate
       a sentence of probation or release from imprisonment, unless                family members, unless the court has completed an individualized
       otherwise directed by the probation officer;                                review and has determined that the restriction is necessary for
 3.    The defendant must report to the probation office as instructed             protection of the community or rehabilitation;
       by the court or probation officer;                                    10.   The defendant must refrain from excessive use of alcohol and must
 4.    The defendant must not knowingly leave the judicial district                not purchase, possess, use, distribute, or administer any narcotic or
       without first receiving the permission of the court or probation            other controlled substance, or any paraphernalia related to such
       officer;                                                                    substances, except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the             11.   The defendant must notify the probation officer within 72 hours of
       probation officer, unless legitimately asserting his or her Fifth           being arrested or questioned by a law enforcement officer;
       Amendment right against self-incrimination as to new criminal         12.   For felony cases, the defendant must not possess a firearm,
       conduct;                                                                    ammunition, destructive device, or any other dangerous weapon;
 6.    The defendant must reside at a location approved by the               13.   The defendant must not act or enter into any agreement with a law
       probation officer and must notify the probation officer at least            enforcement agency to act as an informant or source without the
       10 days before any anticipated change or within 72 hours of an              permission of the court;
       unanticipated change in residence or persons living in                14.   The defendant must follow the instructions of the probation officer
       defendant’s residence;                                                      to implement the orders of the court, afford adequate deterrence
 7.    The defendant must permit the probation officer to contact him              from criminal conduct, protect the public from further crimes of the
       or her at any time at home or elsewhere and must permit                     defendant; and provide the defendant with needed educational or
       confiscation of any contraband prohibited by law or the terms               vocational training, medical care, or other correctional treatment in
       of supervision and observed in plain view by the probation                  the most effective manner.
       officer;
 8.    The defendant must work at a lawful occupation unless
       excused by the probation officer for schooling, training, or
       other acceptable reasons and must notify the probation officer
       at least ten days before any change in employment or within
       72 hours of an unanticipated change;




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 3 of 4
               Case 5:19-cr-00103-GW Document 158 Filed 08/23/21 Page 4 of 5 Page ID #:853

 USA vs.     1. LIN LI                                                           Docket No.:      EDCR 19-103-GW


         The defendant must also comply with the following special conditions (set forth below).


          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine
 or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may
 be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however,
 are not applicable for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay
 the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address
 or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

           The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
 § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party
 or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for
 probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

       CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing
 credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate
 financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant
 must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank
 accounts, including any business accounts, must be disclosed to the Probation Officer upon request.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                           These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 4 of 4
               Case 5:19-cr-00103-GW Document 158 Filed 08/23/21 Page 5 of 5 Page ID #:854


                                                                  RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                             CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
 and in my legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                            FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 4
